         Case 1:19-cv-05758-DLC Document 60 Filed 01/15/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
                                        :
ANDREA ROSSBACH,                        :
                                        :
                         Plaintiff,     :
               -v-                      :                19cv5758 (DLC)
                                        :
MONTEFIORE MEDICAL CENTER, NORMAN       :                      ORDER
MORALES, and PATRICIA VEINTEMILLA,      :
                                        :
                         Defendants.    :
----------------------------------------X

DENISE COTE, District Judge:

     On January 9, 2021, defendants filed their reply memorandum

of law in further support of their motion for partial summary

judgment.     The defendants’ reply memorandum consists of twenty-

three pages, in excess of the ten-page limit on reply memoranda

set forth at Section 4(B) of this Court’s Individual Practices.

The defendants have not filed a request to exceed the ten-page

limit.    On January 13, the plaintiff moved to strike the

defendants’ reply memorandum for exceeding the ten-page limit.

It is hereby

     ORDERED that the Clerk of Court shall strike Doc. No. 58

from the docket.
         Case 1:19-cv-05758-DLC Document 60 Filed 01/15/21 Page 2 of 2



     IT IS FURTHER ORDERED the defendants shall file a reply

memorandum in support of their motion for partial summary

judgment, not to exceed ten pages, by January 19, 2021.

     SO ORDERED:

Dated:       New York, New York
             January 15, 2021

                              __________________________________
                                         DENISE COTE
                                 United States District Judge




                                      2
